Citation Nr: 1415456	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether there was clear and unmistakable error in the rating decision by the RO in October 2006, denying dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to December 1980.  He died in March 2006.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The March 2009 rating decision denied the claim for cause of death and the March 2010 rating decision denied the claim of clear and unmistakable error in the rating decision in October 2006.

In October 2011, the Board remanded the case for further development.

The claim for service connection for the cause of the Veteran's death was previously denied by the RO in a rating decision in October 2006.  In August 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases subject to presumptive service connection due to exposure to certain herbicides in Vietnam during the Vietnam era.  As the intervening change in the law was a substantive change, it created a new and different entitlement to a benefit.  See Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir.1994) (If a new law provides for benefits not previously available, even though grounded on some but not all of the same facts adjudicated under an earlier law, a new cause of action is created along with a new entitlement to a remedy.).  The Board therefore has recharacterized the claim as a new claim, rather than an application to reopen the previously denied claim. 

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.





REMAND

The Veteran served in Vietnam during the Vietnam era and is presumed exposed to Agent Orange.  The death certificate listed cardiopulmonary arrest and acute myocardial infarction as the cause of death.  The postmortem certificate of death based on an autopsy listed as the cause of death cardiorespiratory arrest due to pneumonia due to chronic obstructive pulmonary disease and alcoholic liver disease.  

At the time of death, the Veteran did not have a service-connected disability.  

In June 2013, a VA medical opinion was obtained.  The VA examiner expressed the opinion that the cause of death based on the autopsy was cardiorespiratory arrest, due pneumonia, due chronic obstructive pulmonary disease and alcoholic liver disease.  The VA examiner relied on the post mortem certificate of death.  The autopsy report itself is not in the Veteran's file. 

As the record is incomplete on a question of a material issue of fact, further development under the duty to assist is needed. 

The Board is deferring a decision of the claim of clear and unmistakable error in the rating decision by the RO in October 2006, denying dependency and indemnity compensation, until the claim of service connection for the cause of the Veteran's death is finally adjudicated.








Accordingly, the claims are REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf the report of autopsy conducted in March 2006 by Dr. A. C. Tamato of the Kalaklan Health Center in Olongapo City, Philippines.

2.  After the above development, adjudicate the claim of service connection for the cause of the Veteran's death, addressing whether ischemic heart disease caused or contributed to the cause of the Veteran's death.   If benefit is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).






Department of Veterans Affairs


